Citation Nr: 1710139	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-30 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected left knee disability.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to December 1963 in the United States Marine Corps.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In January 2011, the Veteran testified at a video conference hearing before an acting Veterans Law Judge of the Board (VLJ).  A transcript of that hearing has been associated with the claims file.  In February 2012, the Board offered the Veteran another hearing because the acting VLJ who conducted the January 2011 hearing was no longer employed by the Board.  However, in correspondence dated in February 2012, the Veteran indicated that he did not want an additional hearing.

The Veteran was also scheduled for a hearing with a decision review officer (DRO) on June 2, 2015, but his hearing request was satisfied by an informal conference on that date.  

In May 2012 and May 2016, the Board remanded the current issues for further evidentiary development.  The case is once again before the Board.  

The Board notes that additional evidence has been associated with the claims file following the most recent supplemental statement of the case (SSOC), and that the Veteran has not waived consideration of that evidence by the Agency of Original Jurisdiction (AOJ).  However, that evidence is duplicative in substance to the matter adjudicated herein and referral to the AOJ is not, therefore, required.

The issue of entitlement to service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

A right knee disorder was not shown in service or for many years thereafter, and the current right knee disorder is not related to service, and was not caused or aggravated by the service-connected left knee disability.


CONCLUSION OF LAW

The requirements for establishing service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, VCAA notice was provided by an April 2009 letter.  The case was last readjudicated in August 2016.  The Board finds that the Veteran has received notice compliant with the VCAA.  

Concerning the duty to assist, the Veteran's service treatment records (STRs) are on file, as are various post-service medical records, and lay statements.  Additionally, the Veteran was provided with VA examinations for his claim in June 2012 and July 2016, and expert medical opinions were rendered following those examinations in June 2013 and July 2016, respectively.  The examinations, along with the expert medical opinions, provide sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history, and contain reasoned explanations.  Thus, VA's duty to assist has been met.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board also notes that the actions requested in the prior remands have been undertaken to the extent possible.  Additional service treatment records and updated VA treatment records were obtained, the Veteran was afforded VA examinations, and VA opinions were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Service Connection

In this case, the Veteran asserts that his right knee disorder is secondary to his service-connected left knee disability.  Specifically, he maintains that his right knee 
arthritis developed over time as he was favoring that knee on account of his left knee pain.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R.           § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  
 
Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.      §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).  Additionally, service connection can be established based on continuity of symptomatology.  See Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015) (to establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Service connection may also be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002). 

As an initial matter, the Board notes that the Veteran was diagnosed with right knee osteoarthritis, post total knee replacement, by the June 2012 VA examiner.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition manifested in service or within the presumptive period, or is otherwise related to service or to a service-connected disability. 

The service treatment records do not contain any complaints, treatment, findings or diagnoses of a right knee condition.  The December 1963 separation examination noted that the Veteran's lower extremities and musculoskeletal system were normal.  

During private treatment in November 2007, the Veteran reported no current right knee pain and the right knee was assessed as normal during the physical examination.  The first post-service right knee complaint comes from private treatment rendered in January 2008.  At that time the Veteran reported experiencing intermittent right knee discomfort three weeks ago along with a grinding sensation.  He stated that the arthroscopic surgery was performed on the knee in the 1980s.     X-rays revealed right knee degenerative joint disease (DJD).  During a March 2009 VA orthopedic consult, the Veteran reported undergoing a medial meniscectomy in 1984.  Physical examination revealed a marked varus attitude to both knees, right more so than left, with the right knee having approximately a 30-degree varus attitude.  The examiner diagnosed degenerative arthritis secondary to varus deformities.  In June 2009, the Veteran underwent a total right knee replacement.

The evidence of record demonstrates that the Veteran was not shown to have arthritis of the right knee in service, or within one year following service.  Moreover, the Veteran did not have any right knee complaints or injuries during service, nor does he contend as such, and the Veteran did not report receiving treatment for the right knee until, at least, 16 years after service.  Thus, service connection based on chronicity or continuity of symptomatology is not applicable and competent evidence of a nexus between the current disability and service or a service-connected disability is required.  

During his January 2011 hearing, the Veteran reported that following service he worked as a fuel driver and deliveryman and that in November 2007 he injured his left knee after falling off of his truck.  He also testified that in that occupation he would often have to jump on and off of the truck.  

In March 2011, the Veteran submitted a statement from a private chiropractor.  The chiropractor stated that based on the patient's medical history it is probable that the injuries sustained during his military training could have contributed to the development of progressive osteoarthritis of the knees.  No further rationale was provided.

In June 2012, the Veteran was afforded a VA examination in connection with his claim.  The Veteran reported that he did not injure his right knee during service but that his right knee arthritis developed over time on account on his left knee pain, eventually causing pain in his right knee.   The examiner noted the Veteran's June 2009 total knee replacement, and confirmed the diagnosis of bilateral knee arthritis.  

In June 2013, that examiner reviewed the claims file and specifically cited to the January 2008 and March 2009 treatment records noting current reports of degenerative arthritis with arthroscopic surgery in the 1980s and altered gait, as well as the March 2011 chiropractor's opinion.  In providing his medical opinion, the examiner first addressed direct service connection, noting that the Veteran did not report injuring his right knee during service, nor is right knee trauma reflected in the service treatment records.  Addressing secondary service connection, he acknowledged that arthritis in the contralateral knee may develop due to unusual stresses placed on the joint due to a problem in the originally affected knee if that condition causes altered gait or weakness.  However, the Veteran's treatment records do not reflect gait problems or left leg weakness significant enough to cause the degree of stress on the right knee which would be likely to manifest in osteoarthritis.  By contrast, he opined that the right knee disorder is more likely attributable to aging and jumping on and off of trucks in his post-service work.  Therefore, he concluded that it was unlikely that the current right knee disorder was related to service or caused by the service-connected left knee disability.

In May 2016, the Board remanded the case to obtain an opinion concerning aggravation.  In July 2016, a VA clinician examined the Veteran and opined that it was unlikely that the right knee disorder was aggravated by the service-connected left knee disability.  Citing to medical literature from the Workplace Safety Tribunal, she opined that the Veteran's left knee condition would not have any significant impact on the right knee unless the left knee condition produced major muscle damage or nerve damage.  

After review of the record, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a right knee disability.

The Board finds the opinion of the June 2012 VA examiner on direct service connection and secondary causation, and the opinion of the July 2016 VA examiner on aggravation, to be highly probative.  The opinions were provided after examining the Veteran and reviewing the claims file, and reflect consideration of all relevant facts.  The examiners provided adequate rationales for the conclusions reached, and their conclusions are supported by the medical evidence of record.  Specifically, the June 2012 VA examiner considered the evidence of gait disturbance as reported in the Veteran's treatment records, but found that such would be insufficient to cause the current right knee condition.  Additionally, the record does not reflect major muscle damage or nerve damage caused by the service-connected left knee disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Thus, the Board affords their opinions great weight.

By contrast, the Board finds the March 2011 chiropractor's opinion to be significantly less probative than the VA opinions.  The Board bases this finding on several factors.  First, unlike the VA opinions, the private chiropractor did not cite to specific items in the Veteran's medical history or to relevant medical literature, nor did he offer an explanation for his conclusion.  See Nieves-Rodriguez, 22 Vet. App. at 302-04; Prejean v. West, 13 Vet. App. 444, 448-9 (2000) ([F]actors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.); Stefl v. Nicholson, 21 Vet. App. at 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Second, his opinion is speculative, noting that the injuries sustained during military training "could" have contributed to the osteoarthritis of the knees.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  Finally, to the extent that the opinion relates the current right knee disorder to injuries incurred during service, the Veteran has, himself, denied that he suffered a right knee injury during service.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  Thus, the Board affords much greater weight to the June 2012 and July 2016 VA examiners' opinions than to the March 2011 private chiropractor's opinion.

The Board acknowledges the Veteran's belief that his right knee disorder is related to service or to his service-connected left knee disability.  However, as a lay person, he has not shown that he has specialized training sufficient to render an opinion as to the cause of his right knee disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of knee disorders is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the etiology of his right knee disorder is not competent medical evidence.  The Board finds the opinions of the June 2012 and July 2016 VA examiners to be significantly more probative than the Veteran's lay assertions.  

Additionally, the Board acknowledges statements submitted by the Veteran's brother and wife in January 2011 noting that the Veteran had body pain after service and that the Veteran's left leg constantly hurts.  Inasmuch as these statements relate the Veteran's right knee disorder to service or to the service-connected left knee disability, they are also not competent medical evidence.  See Jandreau, 492 F.3d at 1376-77.  Thus, the Board affords the statements little probative weight.  

In summary, the preponderance of the probative evidence indicates that a right knee disorder was not shown in service or for many years thereafter, and that the current right knee disorder is not related to service or caused or aggravated by a service-connected disability.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.  The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2015); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a right knee disorder, to include as secondary to the service-connected left knee disability, is denied.


REMAND

While further delay is regrettable, the Board finds that additional development is needed prior to appellate review of the hearing loss claim.

The Veteran asserts that his current bilateral hearing loss is a result of his exposure to gunfire on the rifle range in 1963.  The Veteran testified that he had difficulty hearing from that day forward, and that while his hearing would subsequently come back in spurts he was unable to hear certain pitches.  In January 2011, the Veteran's wife and brother submitted statements that the Veteran has had difficulty hearing for the past 41 years and often spoke of "hearing pain."  

In its prior remand, the Board noted that the Veteran's service treatment records contain a notation dated July 1, 1963 that defective hearing, not considered disqualifying, was found on re-examination; puretone thresholds were not reported.  A Group Screening Audiogram containing raw data is also dated July 1, 1963.  As the Group Screening Audiogram and the notation of defective hearing bear the same date, the audiogram may contain findings representing in-service hearing loss.  The notation of defective hearing, not considered disqualifying also appeared on the Veteran's December 16, 1963 separation examination, but puretone thresholds were again not reported.  

Given that the prior VA hearing loss examination, administered in June 2012, did not consider these notations in providing a negative opinion, the Board remanded the case to obtain an addendum opinion.  In its remand directives, it requested that the examiner interpret the July 1, 1963 Group Screening Audiogram and consider the lay statements of record.

In July 2016, the Veteran was provided with an additional VA hearing loss examination by the same examiner who conducted the June 2012 examination.  In providing an opinion, the examiner stated that the Veteran reported that he lost his hearing after firing his rifle during training, but that he could find no documentation of this incident, and the service treatment records were silent for any complaints of hearing loss, tinnitus or signs of auditory dysfunction.  The examiner did not interpret the Group Screening Audiogram as directed, or consider the statements from the Veteran's wife and brother.  His opinion was essentially the same as rendered following the June 2012 VA examination.  

The Board is obliged to ensure that an examination provided to a Veteran is adequate and that its prior remand directives are complied with.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Given that the July 2016 VA opinion did not comply with the Board's remand directives, the case must once again be remanded to obtain the requested addendum opinion.  

Additionally updated VA treatment records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from January 2017 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Send the claims file to an audiologist.  After reviewing the claims file the audiologist should respond to the following:

Is it at least as likely as not (50 percent probability or greater) that any current hearing loss disability had its onset in or is related to any in-service disease, event, or injury, including noise exposure; and, whether it is at least as likely as not that any current sensorineural hearing loss manifested to a compensable degree within one year of service discharge.  In doing so, the audiologist should specifically address:

* The Veteran's report that he initially suffered hearing loss after firing a weapon at the rifle range on one occasion in 1963, and that and that while his hearing would subsequently come back in spurts, he was unable to hear certain pitches.  

* The July 1, 1963 notation of "hearing loss, not considered disqualifying" as well as the Group Screening Audiogram bearing the same date.  The audiologist should also interpret that Group Screening Audiogram, and report the results in International Standards Organization (ISO) (ANSI) units using the recognized conversion matrix.  If doing so is not possible, the audiologist should explain why.

* The January 2011 statements from the Veteran's wife and brother that the Veteran has had difficulty hearing for the past 41 years and often spoke of "hearing pain."  

* The Veteran's history of post-service occupational noise exposure.

The audiologist is advised the lack of a diagnosis of hearing loss in service is not, by itself, a sufficient reason to find there is no nexus to service.  The salient question is whether any incident of service, including noise exposure, caused a current hearing loss disability even though it may have been initially diagnosed years after the Veteran's discharge from service. 

A rationale for any opinions expressed should be      set forth.  If the audiologist cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. The AOJ should then review the claims file to ensure substantial compliance with the above-listed remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

4. Then, re-adjudicate the claim.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case (SSOC) and return the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


